REDMANN, Judge
(dissenting).
Had the hedge not been present, the slow-moving driver would probably have seen the child in time to avoid the accident. The absence of the hedge might not have changed the child’s behavior, but it should have changed the motorist’s behavior. The hedge concealed the child and thus exculpated the motorist from the liability he would otherwise have had, had he seen the child running into his path yet done nothing to avoid the accident.
Because defendant lessor knew that it rented to tenants with very young children, it should not have maintained the hedge virtually to the street. It should not have left only two feet or so between hedge and street, for small children to see and, more important, to be seen, prior to their necessary entry into the street when going towards rear yard and rear door. In my opinion the maintenance of the hedge breached the lessor’s duty to keep its premises safe for the intended occupants.
There should be an award'for the child’s well-healed broken leg.